Dismissed and Memorandum Opinion filed September 2, 2004








Dismissed and Memorandum Opinion filed September 2,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00809-CV
____________
 
SUNRISE COLONY COMPANY and ROYAL
OAKS HOMES, L.P., Appellants
 
V.
 
TAMARA J. ITTNER, Appellee
 

 
On Appeal from the
281st District Court
Harris County, Texas
Trial Court Cause No.  03-61896
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed May 21, 2004.
On August 27, 2004, the parties filed an agreed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed September 2, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.